Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment filed May 07, 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 07, 2021. 
The applicant has amended independent claims 5 and 15 to include the allowable subject matter of previous claims 14 and 17, which the examiner indicated as allowable in the previous Non-Final Rejection.
The applicant argues that L4 and L4’ does indeed show the thickness transition areas from thickness s4 to s4’ and thickness s4’ to s4’’, respectively. The examiner agrees and thanks the applicant for providing the enlarged annotated Figures to show the outer boundaries of the transition areas. The associated drawing objection has been overcome. 
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach that the curved transition area between the sloping wall of the pockets and the bottom member have a radius greater than the radiuses of the curved transition areas between the vertical walls and the bottom member and between the sloping wall and the vertical walls. While Sergeevich (RU118275 U1, provided in the IDS) teaches that the transition areas are curved, and it would be an obvious matter of design choice to increase the radiuses of the aforementioned curved transition areas, the examiner finds no obvious reason to modify Stecker such that the radius of the transition area between the sloping wall and the bottom member is the greater than the two other transition areas. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617